DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2021 (x4) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  it includes a double period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cappelle, US 2009/0193741 in view of Hannig, US 8,024,904.
Regarding claims 1-4, 13 and 15:
Cappelle ‘741 discloses a set of floor panels for forming a floor covering, which comprises at least two floor panels (2, 3, refer to Figs. 3-8), which each comprise an upper side, a lower side, and a core extending between the upper and lower sides, and which each comprise an edge provided with a coupling part (refer to Fig. 7),
wherein the coupling parts are configured such that they allow realizing a coupled condition between the floor panels by means of a substantially straight coupling movement (refer to Fig. 3) of the one floor panel in respect to the other floor panel, according to a direction substantially perpendicular to an installation plane; 
wherein the coupling parts in the coupled condition effect a locking in the direction parallel to the installation plane and perpendicular to said edges, as well as a locking in the direction perpendicular to the installation plane; 
wherein the coupling part of the one floor panel is made as a hook-shaped part (32) directed towards the lower side of the floor panel, wherein below denominated locking hook (32), and the coupling part of the other floor panel is made as a hook-shaped part (17) directed towards the upper side of the floor panel, herein below denominated receiving hook (17); 
wherein the hook-shaped parts substantially are manufactured from the material of the core of the floor panels (para. 0013, 0024) and substantially are made in one piece therewith; 
wherein the locking hook (32) comprises a lip (31) which is provided with a locking part extending towards the lower side of the floor panel, and the receiving hook comprises a lip (11) which is provided with a locking part extending towards the upper side of the floor panel; 
wherein the locking parts, in the coupled condition, cooperate in such a manner that they effect at least the aforementioned locking in the direction parallel to the installation plane and perpendicular to said edges; 
wherein the coupling parts are configured such that they, in the coupled condition, realize a tensioning force pressing the coupled edges towards each other, by means of an elastic bending of the lip of the receiving hook (para. 0124);
wherein the coupling parts are configured such that at least a portion of the locking part extending towards the lower side of the floor panel fits into an opening defined between the locking part extending towards the upper side of the floor panel and a proximal side of the receiving hook, without having to elastically bend the lip of the receiving hook for this purpose (the lip fits into the space 26 shown in Fig. 3);
wherein the elastic bending of the lip of the receiving hook can be initiated by a mutual interaction of proximal sides, including locking surfaces of the locking parts.
Cappelle ‘741 does not expressly disclose wherein the lip of the receiving hook, in the coupled condition, in the direction perpendicular to the installation plane, has a maximum bending of at most 0.0625 or 0.05 times the overall thickness of the floor panel.
However, Cappelle ‘741 specifies that the bending should be small (para. 0124). It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the bending limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In the instant case, the problem of limiting the floor surface irregularity is implicitly addressed by Cappelle ‘741.
Cappelle ‘741 discloses wherein the locking in the direction perpendicular to the installation plan, at the edges to which the hook-shaped parts belong, is effected by means of locking elements, but Cappelle ‘741 does not expressly disclose wherein the locking element is a separate insert.
Hannig discloses wherein at least one locking element is made of a separate insert from the one and other floor panel, the insert having an attachment part provided in a groove present in a distal side of a locking hook (refer to Figs. 18 and 19), the insert also having a movable part connected to the attachment part by a connection part and arranged to elastically move relative to the attachment part and into a groove defined by a proximal side of the receiving hook.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the one piece locking element with the separate insert structure as suggested by Hannig in order to provide superior strength with ease of machining (background of Hannig).
Regarding claim 18:
Cappelle ‘741 does not expressly disclose wherein the lip of the receiving hook has a minimum thickness, which is at least 1/5 times and at most 1/3 times the overall thickness of the floor panel; and wherein the length of the lip of the receiving hook, measured between the vertical closing surface and the distal end of the lip of the receiving hook, is at least 1 time and at most 3/2 times the overall thickness of the floor panel; nor the overall thickness of the floor panel or relative length to thickness of the floor panel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the relative thickness and dimensional limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The dimensions are not shown to be critical and no extraordinary or unexpected results are achieved with the associated range.
Regarding claims 5-7, 17 and 20:
Cappelle ‘741 discloses wherein the lip of the receiving hook comprises a bridge part (40) connected to the core of the floor panel, and an end part (14) connected to the bridge part, to which the end part the locking part extending towards the upper side of the floor panel is pertaining, 
wherein the bridge part comprises an upper side provided with a recess or groove, which recess, viewed according to the direction parallel to the upper or lower side of the floor panel and perpendicular to the edge, is situated at a distance from there, where the bridge part is connected to the core of the floor panel, and from there, where the bridge part is connected to the end part;
wherein the lip of the receiving hook shows its minimum thickness there, where said recess is provided;
wherein the bridge part, there, where it is connected to the core of the floor panel, and there, where it is connected to the end part, is made more rigid or thicker than there, where said recess is provided (refer to Fig. 8).
Regarding claim 8:
Cappelle ‘741 discloses wherein the bridge part (40) is connected to the core of the floor panel, it has a thickness that is at least 1/5 times the overall thickness of the floor panel (refer to Fig. 2).
Regarding claim 9:
Cappelle ‘741 discloses wherein the coupling parts are configured such that they allow uncoupling the floor panels, starting from the coupled condition, by means of a rotational movement of the one floor panel around the other floor panel, around an axis parallel to the installation plane and the edges, wherein during said rotational movement the upper sides of the floor panels are moved towards each other (para. 0167).
Regarding claims 10-11:
Cappelle ‘741 discloses wherein each of the floor panels comprises an edge adjacent to its aforementioned edge, herein below denominated adjacent edge, which is provided with a coupling part, wherein the coupling parts at the adjacent edges are configured such that they allow realizing a coupled condition between the floor panels, wherein the coupling parts at the adjacent edges, in the coupled condition, effect a locking in the direction parallel to the installation plane and perpendicular to the adjacent edges, as well as a locking in the direction perpendicular to the installation plane, and wherein the coupling parts at the adjacent edges are configured such that they, in the coupled condition, realize a tensioning force pressing the adjacent coupled edges towards each other, by means of an elastic bending of a lip pertaining to the coupling parts of the adjacent edges; and wherein, in the coupled condition of a plurality of the floor panels, the average degree of bending of the lip of the receiving hook, viewed over the length of the coupled edges, differs from the average degree of bending of the lip pertaining to the coupling parts of the adjacent edges, viewed over the length of the coupled adjacent edges (refer to Fig. 4);
wherein the average degree of bending of the lip of the receiving hook is larger than the average degree of bending of the lip pertaining to the coupling parts of the adjacent edges.
Regarding claim 12:
Cappelle ‘741 does not expressly disclose a recess having different thicknesses along the width of the recess.
Cappelle ‘801 discloses a set of floor panels wherein the lip of the receiving hook comprises a bridge part connected to the core of the floor panel and an end part connected to the bridge part to which the locking part extending towards the upper side of the floor panel pertains and wherein the bridge part comprises an upper side provided with a recess and has a first and second thickness at respective opposed sides of the recess being larger than a third thickness of the bridge part at the recess.

    PNG
    media_image1.png
    274
    656
    media_image1.png
    Greyscale

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to incorporate a smaller thickness into the recess as suggested by Cappelle ‘801 in order to provide discrete contact portions (30) providing for a controlled displacement such that bending in an undesired direction is impossible (para. 0014 and 0015 of Cappelle ‘801).
Regarding claim 14:
Cappelle ‘741 discloses wherein the elastic bending relates to a downward bending, wherein the lip of the receiving hook partially is situated lower than a level defined by the lower side of the floor panel to which the locking hook is belonging; 
wherein the elastic bending in distal direction in respect to the receiving hook relates to a continuously increasing bending, wherein said maximum bending occurs at the distal end of the lip of the receiving hook; and wherein the lip of the receiving hook is bent at least over 25% of the length thereof.
Regarding claim 16:
Cappelle ‘741 discloses wherein the elastic bending of the lip of the receiving hook can be initiated from an already partially engaged condition of the hook-shaped parts or by a mutual interaction of proximal sides (e.g. the locking parts). 
Regarding claim 19:
Cappelle ‘741 appears to disclose wherein the minimum thickness is at most 0.3 times the overall thickness of the floor panel; and wherein the length is under 1.4 times the overall thickness of the floor panel, but Cappelle does not expressly disclose it.
It would have been an obvious matter of design choice to provide dimensions within these bounds, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  There would be no unexpected or unpredictable result obtained from the specified dimensions. There is no evidence that the claimed dimensions not specifically taught by Cappelle provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation. Excessively thin or long lips could potentially lead to weakening and breakage. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,002,021. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant invention are generally anticipated by the claimed invention of ‘021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633